Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COORDINATE VALUES IN A COLOR SPACE USING NUEGEBAUER PRIMARY AREA COVERAGE VECTORS.

Claim Objections
Claim 15 is objected to because of the following informalities:  line 5: “aces” should be “axes.”  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference(s) 1, 3 is a / are general background reference(s) covering rendering a digital image according to the image type.
Reference(s) 2, 9 is a / are general background reference(s) covering invisibly encoding image data that is then recorded on printed matter.
Reference(s) 4, 6, 10 is a / are general background reference(s) covering rendering a digital image according viewing condition.
Reference(s) 5, 7, 8, 11 and foreign reference 1 is a / are general background reference(s) covering 3D printing by projecting a layer into 2D space for color positioning.
ISR reviewed and written opinion reviewed.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Figure 6 fails to show any details or information [i.e. only showing cascading boxes with numerals and no informative labels] as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6 recites “... wherein transforming the coordinate value for the first and/or second axis comprises multiplying the coordinate value for the first and/or second axis by an exponential function having an output dependent on the coordinate value for the third axis.”  Although the disclosure mentions essentially the language included in the claim, the disclosure does not disclose what exponential function is intended by the inventor to arrive at the expected result.  There are an infinite number of exponential functions that could possibly be applied that may not provide the intended result of the invention thereby affecting the predictability of the result.  The direction provided by the inventor does not reveal the function(s) necessary to arrive at the intended result of the invention.  The disclosure does not provide any working examples that would direct one of ordinary skill in the art in achieving the intended result without potentially incurring undue experimentation.  
Dependent claim 14 is similarly rejected as claim 6 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “... wherein transforming the coordinate value for the first and/or second axis comprises multiplying the coordinate value for the first and/or second axis by an exponential function having an output dependent on the coordinate value for the third axis.” It is unclear and indefinite how the coordinates of the first and/or second axis is to be transformed by some unknown exponential function whereby the output is dependent on the coordinate value for the third axis.  What function achieves the intended result?  What are the intended limits of the exponential function that would arrive at an unintended result that may have a negative effect?
Dependent claim 14 is similarly rejected as claim 6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedicto et al., (US PgPub 20110096365) in view of Morovic et al., (US PgPub 20160039019).
Regarding claim 1: Benedicto discloses a method comprising: 
obtaining data representing a set of color values, each color value having, for each of first, second and third axes defining a three-dimensional color space, a respective coordinate value [input image data may comprise RGB and/or CMYK data or the like, p0027]; 
transforming, for each color value of the set of color values, the coordinate value for the first and/or second axis dependent on the coordinate value for the third axis, to generate data representing a transformed set of color values [CIE Lab data may be mapped to the corresponding NPac by interpolating [i.e. adjusting] within table 10, p0028, p0028]; 
deriving a set of output color values in an output color space using the generated data [the CIE Lab data may be mapped to corresponding NPacs by referring to the table 10, p0028]; and 
generating output data associating the set of output color values in the output color space with a set of further color values in a further color space [the retrieved NPacs may be communicated to a halftoning process. The halftoning may comprise outputting one Neugebauer Primary (NP) per halftone pixel, p0029-0030].
Benedicto appears to fail to explicitly disclose where the coordinate value for the first and/or second axis dependent on the coordinate value for the third axis.
Morovic discloses in a related system from the same field of endeavor [Abstract] when transforming, for each color value of the set of color values, the coordinate value for the first and/or second axis dependent on the coordinate value for the third axis, to generate data representing a transformed set of color values [For example, in a simple 3-ink printing system (CMY) as represented in LAB space, a degree of redundancy, e.g. as represented by a cardinality of a metamer set, may be largest along a 0-axis in the a* and/or b* dimensions, i.e. along the neutral axis, especially for mid-levels, p0026].
	It would have been obvious to persons of ordinary skill in the art to have included in Benedicto the support whereby when transforming, for each color value of the set of color values, the coordinate value for the first and/or second axis dependent on the coordinate value for the third axis, to generate data representing a transformed set of color values as taught by Morovic because it results in a larger colorant set thereby providing broader color mapping options as discussed by Morovic in at least paragraphs 0026-0028.

Regarding claim 2: Benedicto in view of Morovic discloses the method of claim 1, wherein the set of output color values comprises a set of Neugebauer Primary Area Coverage (NPac) vectors, each NPac vector defining a statistical distribution of Neugebauer Primaries (NPs) over an area of a halftone [a color value in the second color space may comprise an ink-primary-overprint area-coverage vector such as a Neugebauer Primary Area Coverage (NPac) vector as described below with regard to FIG. 3. In this case, the ink overprint statistics may represent a color halftone that is printable on a M-level printing device ... halftoning may be described as follows. An NPac may specify a certain distribution of NPs by corresponding relative area coverages, for each unit area. However, each pixel may only have one corresponding NP. For instance, if the printer 2 attempts to have 50% of a cyan NP and 50% of a magenta NP at a single pixel and the halftoning chooses to use the magenta NP at that pixel, there will be 50% too little of the cyan NP and 50% too much of the magenta NP, and an error will therefore be the result. In certain halftoning techniques such as DSED, the difference between the desired NPac and the NP placed may be distributed or diffused using known error diffusion methods to one or more neighboring pixels ... The NPs may have been distributed by halftoning, e.g. one NP per halftone pixel, so that the ink drops corresponding to the NPs may be distributed onto the substrate 11 ... halftoning the NPacs, for example by outputting one Neugebauer Primary (NP) per halftone pixel, and (iv) distributing ink drops corresponding to the NPs onto a substrate 4, p0019, p0029-0030 & p0045].

Regarding claim 3: Benedicto in view of Morovic discloses the method of claim 1.
Benedicto appears to fail to disclose wherein the set of color values represented in the obtained data comprises two color values having different coordinate values for the third axis and the same coordinate values as each other for the first and/or second axis.
Morovic discloses wherein the set of color values represented in the obtained data comprises two color values having different coordinate values for the third axis and the same coordinate values as each other for the first and/or second axis [e.g. pixels that change color under a different illuminant may have a different color metric [interpreted as a different coordinate] such as lightness [i.e. third axis difference] and/or hue as demonstrated in Figure 4, p0030-0031].
It would have been obvious to persons of ordinary skill in the art to have included in Benedicto the support whereby the set of color values represented in the obtained data comprises two color values having different coordinate values for the third axis and the same coordinate values as each other for the first and/or second axis as taught by Morovic because it results in a larger colorant set thereby providing broader color mapping options as discussed by Morovic in at least paragraphs 0026-0028 and 0031.

Regarding claim 4: Benedicto in view of Morovic discloses the method of claim 1.
Benedicto appears to fail to explicitly disclose wherein the transformed set of color values is represented on a two-dimensional plane comprising the first and second axes.
Morovic discloses wherein the transformed set of color values is represented on a two-dimensional plane comprising the first and second axes [e.g. in a simple 3-ink printing system (CMY) as represented in LAB space, a degree of redundancy, e.g. as represented by a cardinality of a metamer set, may be largest along a 0-axis in the a* and/or b* dimensions, i.e. along the neutral axis, especially for mid-levels and as demonstrated by Figure 4, p0026].
It would have been obvious to persons of ordinary skill in the art to have included in Benedicto the support wherein the transformed set of color values is represented on a two-dimensional plane comprising the first and second axes as taught by Morovic because it provides for a larger metamer set thereby offering different colorant combinations for subsequent use by the rendering device discussed by Morovic in at least paragraphs 0017, 0026-0028 and 0031.

Regarding claim 5: Benedicto in view of Morovic discloses the method of claim 1, wherein the deriving the set of output color values comprises deriving an output color value in the set of output color values using data representing at least two color values in the transformed set of color values [selecting area coverages of NPs (NPacs) and printing corresponding patches, measuring the CIE XYZ coordinates of these patches, converting the CIE XYZ coordinates to corresponding CIE Lab coordinates, and relating the CIE Lab coordinates to the NPacs. Said interface may comprise a look up table for mapping CIE lab coordinates to NPacs, wherein the CIE Lab space may be mapped as the indexing space and NPacs as the nodes, p0019].

Regarding claim 7: Benedicto in view of Morovic discloses the method of claim 1.
Benedicto appears to fail to disclose wherein the third axis corresponds to a lightness axis in the three-dimensional color space.
Morovic discloses wherein the third axis corresponds to a lightness axis in the three-dimensional color space [For example, in a simple 3-ink printing system (CMY) as represented in LAB space, a degree of redundancy, e.g. as represented by a cardinality of a metamer set, may be largest along a 0-axis [i.e. lightness axis] in the a* and/or b* dimensions, i.e. along the neutral axis, especially for mid-levels and as demonstrated by Figure 4, p0026].
	It would have been obvious to persons of ordinary skill in the art to have included in Benedicto the support defining wherein the third axis corresponds to a lightness axis in the three-dimensional color space as taught by Morovic because it provides for a larger colorant set thereby providing broader color mapping options as discussed by Morovic in at least paragraphs 0026-0028.

Regarding claim 9: Benedicto in view of Morovic discloses the method of claim 1, comprising: receiving print control data for a printing operation, the print control data comprising the set of further color values in the further color space [the respective NPacs in the table 10 may be optimized for given ink limits, and/or for certain print attributes such as minimal ink usage, color constancy and/or grain, p0028]; and using the generated output data to perform the printing operation using the set of output color values [the retrieved NPacs may be communicated to a halftoning process. The halftoning may comprise outputting one Neugebauer Primary (NP) per halftone pixel ... After halftoning, one NP may be output per halftone pixel, wherein the respective NPs may be arranged in an advantageous manner. In step 240, the input image may be printed as a hard copy. The NPs may have been distributed by halftoning, e.g. one NP per halftone pixel, so that the ink drops corresponding to the NPs may be distributed onto the substrate 11, p0029-0030].

Regarding claim 10: Benedicto in view of Morovic discloses the method of claim 1, comprising storing the generated output data associating the set of output color values in the output color space with the set of further color values in the further color space in a color lookup table [a look up table for mapping CIE lab coordinates to NPacs, wherein the CIE Lab space may be mapped as the indexing space and NPacs as the nodes, p0019 & p0024].

Regarding claim 11: Benedicto in view of Morovic discloses the method of claim 1, wherein the obtaining the data representing the set of color values comprises: measuring a colorimetry of each color value of the set of color values [a set of NPacs may be selected, printed and measured. Patches of the NPacs may be printed and measured. NPacs may be selected such that they sample the ink restricted color space, p0031]; and deriving, for each color value in the set of color values, the coordinate values for the first, second and third axes based on the measured colorimetry [CIE XYZ coordinates of the printed patches may be measured in step 310. In step 320, the CIE XYZ coordinates may be converted and linked to corresponding CIE Lab coordinates. In step 330, the CIE Lab coordinates may be linked to the NPacs that correspond to the respective CIE XYZ coordinates, so that a CIE Lab to NPac interface may be achieved. Furthermore, a CIE Lab to NPac conversion table 10 may be generated, p0032].

Regarding claim 12: Benedicto discloses a printing system comprising: 
a printing device to apply a print material to a print target in a printing process [printer 2 may comprise a print head arranged to print on a substrate 4, p0022]; 
a memory to store data representing a set of color space nodes, each color space node having, for each of first, second and third axes defining a three- dimensional color space, a respective coordinate value [storage device 7 may store data, drivers, and computer programs, amongst others ... look up table 10 may be stored in a print system or computing device interface 11, for example a print system driver, or a storage device 7, p0023-0024]; and 
a print controller to: adjust, for each color space node of the set of color space nodes, the coordinate value for the first and/or second axis dependent on the coordinate value for the third axis, to obtain data representing an adjusted set of color space nodes [CIE Lab data may be mapped to the corresponding NPac by interpolating [i.e. adjusting] within table 10, p0028]; 
derive a set of halftone parameters using the obtained data [look up table 10 may be stored in a print system or computing device interface 11, for example a print system driver, or a storage device 7, p0029-0030]; and 
cause the printing device to use the set of halftone parameters in the printing process [After halftoning, one NP may be output per halftone pixel, wherein the respective NPs may be arranged in an advantageous manner. In step 240, the input image may be printed as a hard copy, p0030].
	Benedicto appears to fail to disclose where the coordinate value for the first and/or second axis dependent on the coordinate value for the third axis.
Morovic discloses in a related system from the same field of endeavor [Abstract] where the coordinate value for the first and/or second axis dependent on the coordinate value for the third axis [For example, in a simple 3-ink printing system (CMY) as represented in LAB space, a degree of redundancy, e.g. as represented by a cardinality of a metamer set, may be largest along a 0-axis in the a* and/or b* dimensions, i.e. along the neutral axis, especially for mid-levels and as demonstrated by Figure 4, p0026].
	It would have been obvious to persons of ordinary skill in the art to have included in Benedicto the support where the coordinate value for the first and/or second axis dependent on the coordinate value for the third axis as taught by Morovic because for a larger colorant set thereby providing broader color mapping options as discussed by Morovic in at least paragraphs 0026-0028.

Regarding claim 13: Benedicto discloses the printing system of claim 12, wherein the set of color space nodes comprises two color space nodes having the same coordinate values for the first and/or second axis and different coordinate values for the third axis.
Morovic discloses wherein the set of color space nodes comprises two color space nodes having the same coordinate values for the first and/or second axis and different coordinate values for the third axis [e.g. pixels that change color under a different illuminant may have a different color metric [interpreted as a different coordinate] such as lightness [i.e. third axis difference] and/or hue as demonstrated in Figure 4, p0030-0031].
It would have been obvious to persons of ordinary skill in the art to have included in Benedicto the support whereby the set of color values represented in the obtained data comprises two color values having different coordinate values for the third axis and the same coordinate values as each other for the first and/or second axis as taught by Morovic because it results in a larger colorant set thereby providing broader color mapping options as discussed by Morovic in at least paragraphs 0026-0028 and 0031.

Regarding claim 15: the non-transitory computer-readable storage medium comprising a set of computer-readable instructions herein have been executed or performed by the method of claim 1 and are the therefore likewise rejected.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedicto et al., (US PgPub 20110096365) in view of Morovic et al., (US PgPub 20160039019) and in further view of Morovic et al., (US PgPub 20160080608 hence known as Morovic ‘608).
Regarding claim 8: Benedicto in view of Morovic discloses the method of claim 1.
Neither Benedicto nor Morovic appear to explicitly disclose wherein the output data associates the set of output color values in the output color space with transition points between vertices in the further color space.
Morovic ‘608 discloses in a related system from the same field of endeavor [Abstract] wherein the output data associates the set of output color values in the output color space with transition points between vertices in the further color space [define 8 NPacs that are necessary and sufficient to define an RGB interface ... Once these 8 vertices have been selected, they represent the RGB cube via an explicit correspondence. Transitions between the vertices will be smooth, since they correspond to transitions in area coverages, p0032-0033].
It would have been obvious to persons of ordinary skill in the art to have included in Benedicto in view of Morovic the support wherein the output data associates the set of output color values in the output color space with transition points between vertices in the further color space as discussed by Morovic ‘608 because smoothness of transitions due to transitioning in area coverage between the 8 vertices is achieved and a convex gamut and linear interface is also achieved thereby improving usability as discussed by Morovic ‘608 in at least paragraphs 0032-0034

Allowable Subject Matter
Claims 6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112 (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches “... wherein transforming the coordinate value for the first and/or second axis comprises multiplying the coordinate value for the first and/or second axis by an exponential function having an output dependent on the coordinate value for the third axis” or “... adjust, for each color space node in the set of color space nodes, the coordinate values for the first and the second axis using an exponential function having an output dependent on the coordinate value for the third axis.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672